Title: Thomas Jefferson to Joseph Miller, 26 June 1815
From: Jefferson, Thomas
To: Miller, Joseph


          Dear Captain  Monticello June 26. 15.
          I recieved in due time the cask of biscuit you were so kind as to send us, and which we found to be of the very best quality. I have deferred acknoleging it until the season is approaching when considerations of health would recommend your leaving Norfolk, and the great heats will suspend the operations of your brewery; and I now take up my pen to assure you you have always a home here, and to invite you to pass the sickly season with us. our brewery of the last autumn is generally good, altho’ not as rich as that of the preceding year, the batch we are now using is excellent. that which Peter Hemings did for mr Bankhead was good, and the brewing of corn which he did here after your departure would have been good, but that he spoiled it by over-hopping. a little more experience however will make him a good brewer. my absence in Bedford in the spring prevented our preparing some malt then, which I now regret.  mr Bankhead is now with his father, and has unquestionably found great relief both to his body and mind in an entire change of habits and the increased affection of his friends. in hopes of seeing you here in autumn I tender you the assurance of my great esteem & respect.
          Th: Jefferson
        